Appellate Case: 21-1166     Document: 010110615454       Date Filed: 12/07/2021     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 7, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1166
                                                   (D.C. No. 1:10-CR-00220-DME-1)
  MIGUEL ANGEL VELASQUEZ,                                      (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and McHUGH, Circuit Judges.**
                   _________________________________

       Miguel Angel Velasquez, a federal inmate, appeals from the district court’s

 order denying his renewed motion for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       A federal court may modify a sentence upon motion for compassionate release

 by a defendant who “has fully exhausted all administrative rights,” if the court

 determines that: (1) “extraordinary and compelling reasons warrant such a



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-1166     Document: 010110615454       Date Filed: 12/07/2021       Page: 2



 reduction”; (2) “such a reduction is consistent with applicable policy statements

 issued by the Sentencing Commission”; and (3) the reduction is warranted in

 consideration of 18 U.S.C. § 3553(a)’s factors and the particular circumstances of the

 case. 18 U.S.C. § 3582(c)(1)(A); United States v. McGee, 992 F.3d 1035, 1041–43

 (10th Cir. 2021). We review the district court’s denial of such a motion for abuse of

 discretion. United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). An

 incorrect legal conclusion or a clearly erroneous finding of fact may result in an

 abuse of discretion. Id.

       In April 2011, Mr. Velasquez pled guilty to conspiracy to distribute or possess

 with intent to distribute certain controlled substances in violation of 21 U.S.C. § 846

 and §§ 841(a)(1), (b)(1)(A), and (b)(1)(D). 1 R. 7, 252. As a result of a downward

 departure and a downward variance, the court sentenced him to 192 months, far

 below the original advisory guideline range of 360 months to life. 1 R. 253, 258. In

 August 2020, Mr. Velasquez filed a motion for compassionate release. 1 R. 262.

 The district court denied this motion on the grounds that Mr. Velasquez had not

 shown extraordinary and compelling circumstances and that 18 U.S.C. § 3553(a)’s

 factors did not support reducing the sentence. 1 R. 325–29. In March 2021, Mr.

 Velasquez renewed his motion for compassionate release on grounds of vulnerability

 to Covid-19 reinfection. 3 R. 12–24. The district court viewed possible reinfection

 with severe symptoms as speculative and denied Mr. Velasquez’s renewed motion for

 largely the same reasons that it denied his original motion. 3 R. 97–100.



                                            2
Appellate Case: 21-1166    Document: 010110615454        Date Filed: 12/07/2021     Page: 3



        Mr. Velasquez claims that the district court ignored the severity of the dangers

 posed by Covid-19 and its variants, so its factual findings were clearly erroneous.

 Aplt. Br. at 9–11. This is incorrect because the district court explicitly accounted for

 the specifics of Mr. Velasquez’s situation and the risk Covid-19 poses to him. 3 R.

 98–100. The district court’s conclusion that these facts are insufficient to constitute

 “extraordinary and compelling reasons” is not an abuse of discretion. See 3 R. 97–

 100.

        Next, Mr. Velasquez claims that the district court clearly erred in

 consideration of § 3553(a)’s factors because it failed to address all 19 circumstances

 Mr. Velasquez offered. Aplt. Br. at 11–13. However, the district court is not

 required to address each circumstance. United States v. Hald, 8 F.4th 932, 948 (10th

 Cir. 2021). Here, the district court’s denial of Mr. Velasquez’s motion shows clear

 consideration of Mr. Velasquez’s presented circumstances and § 3553(a)’s factors.

 Compare 3 R. 97–100 (addressing Mr. Velasquez’s circumstances), with 3 R. 19–23

 (detailing Mr. Velasquez’s 19 offered circumstances). On balance, it determined that

 the factors offered in favor of immediate release were outweighed by the

 circumstances of his drug trafficking offense, his role in it, and his lengthy criminal

 history. See 3 R. 97–100. There was no abuse of discretion.




                                             3
Appellate Case: 21-1166   Document: 010110615454     Date Filed: 12/07/2021   Page: 4



       AFFIRMED.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                        4